DETAILED ACTION
This office action is in response to applicant’s filing dated September 22, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 6-11, 15, 16, 19, 21-23, 25-31, and 33-35 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 22, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1-3, 6, 9, 10, 15, 16, 19, 21-23, 25-28, 30, 31, and 33; and cancelation of claim(s) 4, 5, 12-14, 17, 18, 20, 24, and 32.  
Applicants elected without traverse vemurafenib as the elected B-RAF inhibitor species; atezolizumab as the elected immune checkpoint inhibitor; the MEK inhibitor cobimetinib as the additional component species and melanoma as the elected cancer species in the reply filed on March 5, 2021.  
The Examiner notes that propane-1-sulfonic acid {3-[5- (4-chlorophenyl)-1H-pyrrolo[2,3-b]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide is the chemical name of vemurafenib as evidenced by Bray et al (WO 2014/027056 A1).  Bray teaches vemurafenib has the chemical name propane-1-sulfonic acid {3-[5-( 4-chlorophenyl)-1H-pyrrolo[2,3-b ]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide [00153].  Similarly, the Examiner notes that (S)-[3,4-difluoro-2-(2-

Priority
The present application is a continuation of U.S. Application No. 15/984,06, filed May 18, 2018, which is a continuation of PCT/US2016/062859 filed on November 18, 2016, which claims benefit of US Provisional Application No. 62/257,645 filed on November 19, 2015.  The effective filing date of the instant application is November 19, 2015. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 22, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites:
 A method of treating melanoma in an individual, the method comprising first administering to the individual an effective amount of a B-RAF inhibitor and an effective amount of a MEK inhibitor; and second administering to the individual an effective amount of B-RAF inhibitor, an effective amount of the MEK inhibitor, and an effective amount of an immune checkpoint inhibitor.
Claim 6 recites: “wherein the first administration and second administration of the B-RAF inhibitor are both at a dosage of about 960 mg twice daily, about 720 mg twice daily, and/or about 480 mg twice daily.”

Claim 8 cites: “wherein the first administration of the B-RAF inhibitor comprises a first dosage and a second dosage of the B-RAF inhibitor and the first dosage is greater than the second dosage.”
Similarly, claim 10 cites: “wherein the first administration of the B-RAF inhibitor comprises a first dosage and a second dosage of the B-RAF inhibitor, the first dosage is greater than the second dosage, and the first dosage is administered for 21 days and the second dosage is administered for 7 days.”
By broadest reasonable interpretation, twice daily, a first administration of B-RAF inhibitor and second administration of B-RAF inhibitor, and a first dosage and a second dosage of B-RAF inhibitor encompass 2 administrations of a B-RAF inhibitor.  It is unclear how these terms are different.  It is unclear if administering to the individual an effective amount of the B-RAF inhibitor and an effective amount of an immune checkpoint inhibitor is encompassed by the second “daily” administration of a twice daily B-RAF dosage of claim 6.  It is unclear if the second dosage of B-RAF inhibitor of claim 8 can also encompass an immune checkpoint inhibitor.  It is not clear if the first administration and second administration refers to separate dosing regimens.
 are both at a dosage selected from about 960 mg twice daily, about 720 mg twice daily, and about 480 mg twice daily.  It is unclear if the method is directed to separate dosing regimens or if the claim is directed to two doses of 960 mg twice daily (4 doses total).  Moreover, claims 7 and 8, which depend from and thus incorporate the limitations of claim 6, recite wherein the first dosage is greater than the second dosage.  Claim 6 recites the first and second administration are both at a dosage selected from...  By broadest reasonable interpretation, it appears that the doses must be identical.  Furthermore, the dosages are twice daily dosages. Thus, it is unclear how the administrations can be one greater than the other as in claim 7 or the dosage can be one greater than the other as in claims 8 and 10.  The method steps of the instant claims are not clear.   

Claims 9 and 22 do not clarify the ambiguity of claim 1 and thus the rejection also applies to claims 9 and 22.
Response to Arguments
Applicant argues:
As recited in claim 1 (as well as claims 2 and 3, as amended herein), there are two separate administering steps to the individual being treated, designated respectively as "first administering" and "second administering".  The two administering steps are referred to respectively as "first administration" and "second administration" in dependent claims 6 - 8 but - while this is not a strict use of antecedent basis - this does not introduce any lack of clarity or ambiguity as no other dosage terminologies are introduced in any of these claims.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	By broadest reasonable interpretation of the term “administering”, the term administering is defined as the action of dispensing the drug.  As set forth above, the claim is directed to a method comprising a first and a second administration and encompass administration of a dose twice daily.  By broadest reasonable interpretation, administering a drug twice daily would meet the claim requirement of a first administration and a second administration.  Thus, as set forth above, it is unclear if the method steps encompass separate dosing regimens (i.e. separate drug schedules) or multiple administrations of the drug.  Furthermore, as set forth above, the claims recite wherein both administrations are at doses selected from and then recite twice daily dosages.  It is unclear if the method is directed to separate dosing regimens or if the claim is directed to two doses of 960 mg twice daily (4 doses total).  It is unclear what methods steps fall within the metes and bounds of the instant claims.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-11, 16, 21-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019, cited in a previous Office Action) in view of Sharma et al (Drugs, 2012; 72(17): 2207-2222, cited in a previous Office Action); Bray et al (WO 2014/027056 A1, cited in a previous Office Action); and Maecker et al (WO 2013/019906 A1, cited in a previous Office Action).
Regarding claim 1, Genetech, Inc. teaches an open-label, multicenter, Phase Ib, dose-escalation and cohort-expansion study of MPDL3280A in combination with Vemurafenib (Zelboraf®) in previously untreated patients with BRAFV600-mutation positive metastatic melanoma (page 5, Study Description, Brief Summary).  MPDL3280A is equivalent to the elected immune checkpoint inhibitor, atezolizumab.  
Genetech, Inc. does not teach a method of treating melanoma comprising first administering to the individual an effective amount of vemurafenib and cobimetinib, and second administering vemurafenib, cobimetinib, and atezolizumab.  
However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma; vemurafenib is generally well tolerated, but its use can be associated with development of cutaneous neoplasms such as squamous cell carcinoma (SCC) and keratoacanthoma (KA); these lesions can be excised safely without the need for withholding the drug or reducing its dose; mechanisms of resistance to vemurafenib do not involve development of secondary mutations in the BRAF kinase domain, but may be related to BRAF V600E over-amplification, bypassing mechanisms via upregulation 
Moreover, Bray teaches a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib, the elected MEK inhibitor, and vemurafenib, the elected B-RAF inhibitor (abstract).  Bray further teaches vemurafenib is also termed “Compound I” and has the chemical name propane-1-sulfonic acid {3-[5-( 4-chlorophenyl)-1H-pyrrolo[2,3-b ]pyridine-3-carbonyl]-2,4-difluoro-phenyl}-amide [00153]; and GDC-0973 is also termed “cobimetinib” or “Compound II” and has the chemical name [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino]phenyl][3-hydroxy-3-[(2S)-2-piperidinyl]-1-azetidinyl]methanone [00155].
 Maecker teaches a method for treating cancer in an individual comprising to the individual an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor (claim 1), wherein the PD-1 axis binding antagonists is a PD-L1 binding antagonist (claims 2 and 13), wherein the PD-L1 binding antagonist is an antibody (claim 17), wherein the PD-L1 binding antagonist is MPDL3280A (claim 18), wherein the MEK inhibitor is GDC-0973, and wherein the individual has melanoma (claim 42).  MPDL3280A is equivalent to the elected anti-PD-L1 antibody, atezolizumab.  GDC-0973 is methanone, [3,4-difluoro-2-[(2-fluoro-4-iodophenyl)amino ]phenyl][3-hydroxy-3-(2S)-2-piperidinyl- l-azetidinyl]- [0203], which is equivalent to the elected MEK inhibitor, cobimetinib.
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art to arrive at a method of treating melanoma comprising first administering vemurafenib in combination with cobimetinib and second administering the combination of vemurafenib, cobimetinib and MPDL3280A (atezolizumab) with an expectation of success, since the prior art establishes that vemurafenib alone and in combination with MPDL3280A (atezolizumab) are useful in a method of treating advanced melanoma; that cobimetinib in combination with vemurafenib and cobimetinib in combination with MPDL3280A (atezolizumab) are useful in a method of treating melanoma.

Regarding claim 2, the prior art is silent regarding "increasing efficacy of a cancer treatment".  However: "increasing efficacy of a cancer treatment" will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same 
In other words, even though the prior art is silent regarding “increasing efficacy of a cancer treatment,” by practicing the method made obvious by the prior art: “the administration first vemurafenib in combination with cobimetinib and second vemurafenib in combination of cobimetinib and MPDL3280A (atezolizumab) to a patient suffering from melanoma,” one will also be "increasing efficacy of a cancer treatment", even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“increasing efficacy of a cancer treatment”) of the method made obvious by the prior art (“the administration first vemurafenib in combination with cobimetinib and second vemurafenib in combination of cobimetinib and MPDL3280A (atezolizumab) to a patient suffering from melanoma”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Regarding claim 3, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 11, Genetech, Inc. teaches patients receive vemurafenib by oral repeating dose (page 6, Assigned Interventions).  

Regarding claim 16, Genetech, Inc. teaches patients receive MPDL3280A by intravenous repeating dose.

Regarding claims 25 and 26, Genetech, Inc. teaches inclusion criteria includes histologic or cytological documentation of metastatic melanoma, with BRAFV600 mutation as assessed by cobas® 4800 BRAF V600 mutation test.  

Taken together, all this would result in the practice of the method of claims 1-3, 11, 16, 25, and 26 with a reasonable expectation of success.

Regarding claims 6 and 9, Bray teaches patients received vemurafenib at 720 mg or 960 mg BID (twice daily) each day of a 28 day cycle [00223] and these dose levels were deemed safe and tolerable [00222].  
Regarding claims 21-23, Bray teaches GDC-0973 is an orally available, potent and highly selective inhibitor of MEK1 and MEK2 [00155]; GDC-0973 is supplied as 20 mg tablets for oral use [00250]; and GDC-0973 was administered at doses of 60 mg, 80 mg or 100 mg QD (once daily) 21 d on/7 d off (21/7) [00223].
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 6, 9, and 21-23 with a reasonable expectation of success.

Regarding claims 7 and 8, Bray teaches vemurafenib is also termed Compound I [0153]; patients received vemurafenib at 720 mg or 960 mg BID (twice daily) each day of a 28 day cycle [00223]; and teaches wherein a second 960 mg dose of Compound I, or a pharmaceutically acceptable salt thereof is administered about 12 hours after a first 960 mg dose of Compound I, or a pharmaceutically acceptable salt thereof (claim 19).  Bray does not explicitly teach the first dose is greater than the second dose of vemurafenib.  Similarly, regarding claim 10, Bray does not teach administering the vemurafenib at a greater dose for 21 days and then a lower dose for 7 days.   However, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the amounts of vemurafenib taught by Bray as a starting point for optimizing the doses administered twice 

Regarding claim 27, Genetech, Inc. does not explicitly teach the BRAFV600 mutation is B-RAF V600E mutant.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma. Its mechanism of action involves selective inhibition of the mutated BRAF V600E kinase that leads to reduced signaling through the aberrant mitogen-activated protein kinase (MAPK) pathway; its efficacy is restricted to melanomas carrying the BRAF V600E mutation, which is seen in approximately 50% of all melanomas (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method rendered obvious by Genetech, Inc. and Sharma to treat B-RAF V600E mutant melanoma with an expectation of success, since the prior art establishes that the efficacy of vemurafenib is restricted to melanomas carrying BRAF V600E mutation, resulting in the practice of the method of claim 27 with a reasonable expectation of success.


Claims 15, 28-31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019); Sharma et al (Drugs, 2012; 72(17): 2207-2222); Bray et al (WO 2014/027056 A1); Maecker et al (WO 2013/019906 A1) as applied to claims  1-3, 6-11, 16, 21-23, and 25-27  above, and further in view of Hamid et al. (ASCO Annual Meeting Abstract, J Clin Onc, 2013; 31(15 suppl):9010-9010). 
Regarding claims 15 and 28, the cited references suggest all the limitations of claims 15 and 28 except wherein the dosage of atezolizumab is the claimed dosages.  However, Maecker teaches Group 6 received 10 mg/kg anti-PD-L1 antibody PRO314483, LOT#5944.96 intraperitoneally 3 times per week and the anti-PD-L1 antibody PRO314483, LOT#5944.96 was a reverse chimera, containing the human variable region of MPDL3280A [0217].  
Moreover, Hamid teaches clinical activity, safety, and biomarkers of MPDL3280A, an engineered PD-L1 antibody in patients with locally advanced or metastatic melanoma (mM) (title); patients with mM received MPDL3280A administered IV q3w for up to 1 year (Methods); and 45 mM pts were treated at ≤1 (n=4), 10 (n=10), 25 (n=20) and 20 mg/kg (n=11) and evaluable for safety.  Thus, Hamid teaches administering MPDL3280A (atezolizumab) at doses of 1-25 mg/kg intravenously 3qw.

Regarding claims 28 and 31, the amounts and dosing regimens of vemurafenib and cobimetinib are obvious in view of the cited art (see above 103 rejection).  Regarding the dosage of atezolizumab, assuming an average weight of a human is 70mg/kg, a 10mg/kg dose of atezolizumab is equivalent to about 700 mg atezolizumab, which is within the range of about 800 mg atezolizumab.  The cited art does not teach administering atezolizumab q2w.  However, it would have been prima facie obvious for a person of ordinary skill in the art before the 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 15, 28, and 31.

Regarding claim 29, Bray teaches vemurafenib is available as 240 mg tablets for oral use [00153].

Regarding claim 30, Bray teaches GDC-0973 is an orally available, potent and highly selective inhibitor of MEK1 and MEK2 [00155]; GDC-0973 is supplied as 20 mg tablets for oral use [00250].

Regarding claims 33 and 34, as set forth above, Genetech, Inc. teaches inclusion criteria includes histologic or cytological documentation of metastatic melanoma, with BRAFV600 mutation as assessed by cobas® 4800 BRAF V600 mutation test.  
Regarding claim 35, as set forth above, Genetech, Inc. does not explicitly teach the BRAFV600 mutation is B-RAF V600E mutant.  However, Sharma teaches vemurafenib is the first molecularly targeted therapy to be licensed in the US and Europe for treatment of advanced melanoma. Its mechanism of action involves selective inhibition of the mutated BRAF V600E kinase that leads to reduced signaling through the aberrant mitogen-activated protein kinase (MAPK) pathway; its efficacy is restricted to melanomas carrying the BRAF V600E mutation, which is seen in approximately 50% of all melanomas (abstract).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method rendered obvious by prior art to treat B-RAF V600E mutant melanoma with an expectation of success, since the prior art establishes that the efficacy of vemurafenib is restricted to melanomas carrying BRAF V600E mutation.
Taken together, all this would result in the practice of the method of claims resulting in the practice of the method of claims 29, 30, and 33-35 with a reasonable expectation of success.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genetech, Inc. (https://clinicaltrials.gov/ct2/history/NCT01656642?V_1=View#StudyPageTop, August 1, 2012 (v1), obtained from the internet May 8, 2019); Sharma et al (Drugs, 2012; 72(17): 2207-2222); Bray et al (WO 2014/027056 A1); Maecker et al (WO 2013/019906 A1) as applied to claims 1-3, 6-11, 16, 21-23, and 25-27 above, and further in view of Musib et al (Mol Pharmaceutics 2013; 10:4046-4054).
The cited references do not teach cobimetinib is a hemifumarate salt, however Musib teaches cobimetinib ((S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)-azetidin-1-yl]methanone hemifumarate) was previously identified as GDC-0973 (page 4046, left, 1st paragraph and Fig. 1).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hemifumarate salt of cobimetinib in the method rendered obvious by the cited art with an expectation of success, since the prior art teaches the use of GDC-0973 and the prior art establishes that (S)-[3,4-difluoro-2-(2-fluoro-4-iodophenylamino)phenyl][3-hydroxy-3-(piperidin-2-yl)-azetidin-1-yl]methanone hemifumarate was previously known as GDC-0973.
Response to Arguments
	Applicant argues:
Applicant's claimed methods (as amended herein) recite a particular format of therapy, involving two phases of administration, a first involving two reagents in combination, and a second involving three reagents in combination. Neither Genentech nor Sharma teach such a structure of therapy. Genentech teaches single phases of administration, of two or three agents. Sharma simply provides a scientific and medical review of one of those agents (vemurafenib). The mere fact that - according to Sharma - patients receiving vemurafenib as a monotherapy develop a form of resistance does not in itself point a clinician of ordinary skill towards a two-phase therapy in which vemurafenib is utilized in both phases.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, since Genetech, Inc. teaches a method of treating melanoma comprising administering vemurafenib and MPDL3280A (atezolizumab); since Sharma teaches a method of treating melanoma comprising administering vemurafenib, resistance to vemurafenib develops but does not involve development of secondary mutations in the BRAF kinase domain, and that clinical trials to test vemurafenib in combination with immunomodulatory agents for the treatment  melanoma are underway; since Bray teaches a method of treating BRAF-V600 mutation-positive unresectable or metastatic melanoma comprising administering compositions comprising cobimetinib and vemurafenib; and since Maecker teaches a method for treating melanoma comprising administering to the individual an effective amount of atezolizumab, cobimetinib, and vemurafenib; it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art to arrive at a method of treating melanoma comprising first administering vemurafenib in combination with cobimetinib and second administering the combination of vemurafenib, cobimetinib and MPDL3280A (atezolizumab) with an expectation of success, since the prior art establishes that vemurafenib alone and in combination with MPDL3280A (atezolizumab) are useful in a method of treating advanced melanoma; that cobimetinib in combination with vemurafenib and cobimetinib in combination with MPDL3280A (atezolizumab) are useful in a method of treating melanoma. 
Furthermore, though the cited prior art is silent on the precise dosing cycle regimens of vemurafenib, cobimetinib and MPDL3280A as recited in the instant claims, the dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Conclusion
Claims 1-3, 6-11, 15, 16, 19, 21-23, 25-31, and 33-35 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628